DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 4/6/2022 has been entered. Claims 1-20 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donna Flores on 5/24/2022.
The application has been amended as follows: 

8. (Currently Amended) The method of claim 1, further comprising:
	determining that the corresponding predetermined time interval is a scheduled battery discharge time interval; and
	discharging the battery to an electric power distribution grid according to the setpoint for the remainder of the corresponding predetermined time interval.

15. (Currently Amended) The renewable energy producing system of claim 10, wherein the
controller further:
	determines that the corresponding predetermined time interval is a scheduled battery discharge time interval; and
	discharges the battery to an electric power distribution grid according to the setpoint for
the remainder of the corresponding predetermined time interval.

20. (Currently Amended) The computer program product of claim 17, further comprising instructions for:
	determining that the corresponding predetermined time interval is a scheduled battery discharge time interval; and
	discharging the battery to an electric power distribution grid according to the setpoint for
the remainder of the corresponding predetermined time interval.

Reason For Allowance
In the filed RCE, Applicant further amended the independent claims 1, 10 and 17 with additional limitations “receiving a forecast having a plurality of predetermined time intervals with a predicted energy input level of the renewable energy source that is available to charge the battery corresponding to each predetermined time interval; calculating a setpoint for each predetermined time interval for an amount of power available to charge the battery for each predetermined time interval based on the corresponding predicted energy input level of the forecast that is available to charge the battery and a remaining full charge deficit; charging the battery during a predetermined time interval according to its corresponding setpoint; measuring an actual energy input level of the renewable energy source that is available to charge the battery during each predetermined time interval; comparing the actual energy input level to the setpoint for its corresponding time interval to determine which of the actual energy input level and the setpoint is a lesser energy input level; and setting the lesser energy input level as the setpoint for a remainder of the corresponding predetermined time interval”. No prior arts have been found to, individually or in combination, teach these new limitations in the context of other limitations in the independent claims. Therefore, the independent claims 1, 10 and 17, together with their dependent claims, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115